Case 1:17-cr-00596-GBD Document 155 Filed 01/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

en re x
UNITED STATES OF AMERICA, :
-against- :

. 17 Crim. 596-2 (GBD)
RAYMUNDO LEAL,
Defendant.
wee eee ee ee ee ee ee ee ee ee ee ee ee eee Xx

GEORGE B. DANIELS, United States District Judge:

The January 11, 2021 sentencing is rescheduled from 11:00 a.m. to 9:00 a.m.

Dated: New York, New York
January 4, 2021
SO ORDERED.

Gane B Darks

Cfo RGY B. DANIELS
ited States District Judge

 

 

 
